Title: From John Quincy Adams to Josiah, III Quincy, 30 August 1824
From: Adams, John Quincy
To: Quincy, Josiah, III




Dear Sir
Washington 30 August 1824


The bearer of this letter the Count de Medem is attached to the Legation of his Majesty the Emperor of Russia & visits our City as one of the objects of interesting curiosity in his travels through the United States for the purpose of contributing to his gratification I take the liberty of introducing him to your acquaintance & of recommending him to your obliging attentions
I am, with great respect Dear Sir, your very humble & obedt Servt.







